DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
35 U.S.C. § 112(f)
Applicant arguments, in the Amendment filed March 15, 2021, pertaining to the Examiner’s interpretation under 35 U.S.C. § 112(f) have been considered, but are not persuasive.
 Applicant argues, “the claims recite sufficiently definite structure and that the structure recited by at least the Applicant’s claims is supported in the Specification in at least the Applicant’s specification in paragraphs [0022]-[0053] and at least the Applicant’s FIGs 1-3.”  See Amendment, page 8.
The Examiner disagrees.  Paragraph [0049] of the specification states, “Computing device 200 may further include liveness measurement unit 204, biometric identification unit 205, and authorization unit 206.  Each of liveness measurement unit 204, biometric identification unit 205, and authorization unit 206 may include software, hardware, circuitry, or a combination thereof configured to perform the functions of liveness measurement unit 104, biometric 
Prior Art Rejections
Applicant arguments, in the Amendment filed March 15, 2021, pertaining to the Examiner’s rejections in view of Chaudhury have been considered, but they are not persuasive.
Applicant argues, “In Chaudhury, to detect liveness, Chaudhury teaches that images depicting a movement of a body part of a subject is used by and anti-spoofing module to detect liveness. However, there is no teaching or suggest in Chaudhury that ‘the liveness measurement unit does not require the image data to contain images depicting a voluntary movement of any portion of the subject's body to detect the changes’.  In contrast, in Chaudhury, when image data is used to detect liveness, the anti-spoofing module requires image data that MUST contain images depicting a movement of a body part of the subject.”  See Amendment, page 10; also, see pages 12 and 13.  Applicant additionally argues, “As such, at most, Chaudhury teaches using image data to detect changes in a location or position of a body part of a subject, but absolutely fails to teach or suggest using image data to detect changes in structural features of the tissue region of a subject.”  See Amendment, page 10; also, see pages 12 and 13.
The Examiner disagrees.  First, Claims 1 and 12 now require, “wherein the liveness measurement unit does not require the image data to contain images depicting a voluntary movement of any portion of the subject’s body to detect the changes.”  Chaudhury discloses this feature.  For example, Chaudhury’s anti-spoofing module (56) in figure 2 corresponds to the claimed liveness measurement unit and is at least described in column 11, lines 46-58, and 
Second, Claim 11 now require, “wherein the image data does not require images depicting a voluntary movement of any portion of the subject’s body to detect the changes.”  Chaudhury discloses this feature.  For example, Chaudhury’s input device(s) 42 in figure 2 corresponds to the data source and is at least described in column 11, lines 4-15.  as discussed in this section, the input device(s) (42) makes no requirement pertaining to the incoming image data.  For example, column 11, lines 4-15 states, in-part, “[e]xamples of input device(s) 42 include … or any other device capable of detecting an input form a user or other source, and relaying the input to computing device 102,” but makes no requirements pertaining to the incoming data.  Thus, Chaudhury discloses wherein the image data does not require images depicting a voluntary movement of any portion of the subject’s body to detect the changes.  Instead, the input device(s) (42) are capable of supplying image data of a tissue region of a subject.
Third, the term “structural features of the tissue region of the subject” is not defined by claims.  The term appears to be defined in paragraph [0020] of the specification as “anatomical features of tissue”), but the claims do not recite this apparent definition.  Thus, the term is written 
Therefore, for all of the foregoing reasons, the Examiner has maintained the rejections in view of Chaudhury.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “liveness measurement unit,” “biometric identification unit,” and “authorization unit” limitations in Claim 1; the “access control unit” limitation in Claim 8; and the “biometric information unit” and “biometric identification unit” limitations in Claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claims 1 and 12, these claims have been amended to recite therein, “wherein the liveness measurement unit does not require the image data to contain images depicting a voluntary movement of any portion of the subject’s body to detect the changes.”  However, one with ordinary skill in the art would find this limitation to be new matter.
	According to paragraphs [0025]-[0029] and [0056], the liveness measurement unit (104) is required to process image data supplied by the data source (102) to detect changes in tissue or skin of the subject (103).  According to paragraph [0052], the liveness measurement unit (104) is also required to process image data supplied by the thermal image source (302A) and RGB image source (302B) to detect changes in tissue or skin of the subject (103).  There is absolutely no disclosure pertaining to the liveness measurement unit (104) not requiring the image data received from either the data source (102) or the thermal/RGB image sources (302A/302B) to contain images depicting a voluntary movement of any portion of the subject’s body to detect the changes.  Instead, according to paragraphs [0025]-[0029], [0056], and [0064], one with ordinary skill in the art are would reasonably conclude that the liveness measurement unit (104) simply requires any image data of the subject (103) supplied by one of the sources (102/302A/302B).  
Furthermore, the disclosure, in paragraphs [0026] and [0050], provides sources (102/302A/303B) that supply image data to the liveness measurement unit (104/304) and the biometric identification unit (105/305), but the disclosure does not disclose any source (102/302A/303B) that provides “images that depict a voluntary movement of any portion of the subject’s body.”  In fact, the term “images” is used one time in the disclosure (see paragraph [0017]), but that instance has nothing to do with a “voluntary movement.”  Additionally, the 
Therefore, Claims 1 and 12 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-10 and 13-20, each of these claims depends from one of independent Claim 1 or 12, and, as a result, these claims incorporate all of the limitations of either independent Claim 1 or 12. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
For Claim 11, this claim has been amended to recite therein, “wherein the image data does not require images depicting a voluntary movement of any portion of the subject’s body to detect the changes.”  However, one with ordinary skill in the art would find this limitation to be new matter.
According to paragraphs [0025]-[0029] and [0056], the liveness measurement unit (104) is required to process image data supplied by the data source (102) to detect changes in tissue or 
Furthermore, the disclosure, in paragraphs [0026] and [0050], provides sources (102/302A/303B) that supply image data to the liveness measurement unit (104/304) and the biometric identification unit (105/305), but the disclosure does not disclose any source (102/302A/303B) that provides “images that depict a voluntary movement of any portion of the subject’s body.”  In fact, the term “images” is used one time in the disclosure (see paragraph [0017]), but that instance has nothing to do with a “voluntary movement.”  Additionally, the invention does not clearly define which changes in tissue are “autonomic”/involuntary and which changes in tissue are “voluntary neuro-muscular processes.”  For example, the skin wrinkling change or speaking dynamics described in paragraph [0027] not labelled as involuntary or voluntary.  There are other similar disclosures throughout the disclosure.  Based on this disclosure, one with ordinary skill in the art would reasonably conclude that the invention obtains image data that depicts a tissue region of a subject so that changes in the tissue region of the subject can be detected. 
Therefore, Claim 11 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Section II.  The MPEP also states, “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
For Claim 11, this claim has been amended to recite therein, “wherein the image data does not require images depicting a voluntary movement of any portion of the subject’s body to 
The disclosure, in paragraphs [0026] and [0050], provides sources (102/302A/303B) that supply image data to the liveness measurement unit (104/304) and the biometric identification unit (105/305), but the disclosure does not disclose any source (102/302A/303B) that provides “image data [that] does not require images depicting a voluntary movement of any portion of the subject’s body.”  In fact, the term “images” is used one time in the disclosure (see paragraph [0017]), but that instance has nothing to do with a “voluntary movement.”  Additionally, the invention does not clearly define what the image data is required to do or not required to do and which changes in tissue are “autonomic”/involuntary and which changes in tissue are “voluntary neuro-muscular processes.”  Moreover, one skilled in the art spoofing arts would not recognize what is meant by image data being required to do something or not required to do something.
Therefore, Claim 11 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regards as the invention.
To overcome the rejection, the Examiner recommends changing the first limitation to “a data source configured to generate image data of a tissue region of a subject, wherein the image data depicts a tissue region of a subject.”  For the purposes of examination, the limitation has been interpreted in accordance with this recommendation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 7-9, 11-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhury et al. (US 8,856,541 B1; herein “Chaudhury”).
The Examiner recognizes that Claim 12, which is a method claim, essentially mirrors Claim 1, which is an apparatus claim.  For consistency and brevity, Claims 1 and 12 have been rejected together.  Also, based on the same reasoning, claims depending from Claim 1 that mirror claims depending Claim 12 have been rejected together.
For Claims 1 and 12, Chaudhury discloses, as shown in figures 1A-5, a biometric access control system (see figure 2) configured to control access to an environment (e.g., access to the computing device 102) based on an authorization status of a living subject (e.g., detection of liveness; see column 2, line 60-column 3, line 50), the biometric access control system (see figure 2) comprising: 
a data source (42 – figure 2) configured to generate image data of a tissue region of a subject (e.g., the face of a user; see column 11, lines 4-15; also, see column 11, line 59-column 12, line 14); 
a liveness measurement unit (56 – figure 2) configured to process the image data to detect changes over at least one of time or spatial volume in one or more structural features of the tissue region of the subject (e.g., change of user’s eyes, which is are structural features of the user’s face, over a period of images, which corresponds to time; see column 12, lines 22-65; also, see column 13, lines 9-25) and generate, based on the detected changes in the one or more structural features, a spoofing attack detection status (e.g., a “failure notification 118”; see figure 1B; also, see column 9, lines 11-29) indicating that the image data is from living biological tissue from a e.g., detection of liveness; see column 2, line 60-column 3, line 50; also, see column 7, lines 36-60); 
a biometric identification unit (56 – figure 2) configured to process at least a portion of the same image data generated by the data source (42 – figure 2) for the tissue region of the subject (e.g., the face of a user; see column 11, lines 4-15; also, see column 11, line 59-column 12, line 14) to generate biometric information indicative of an identity of the subject (e.g., facial recognition; see column 5, lines 56-60; column 7, lines 36-60; column 8, lines 46-59; column 9, lines 43-54; again, column 11, line 59-column 12, line 14; and column 13, lines 8-25); and 
an authorization unit (56 – figure 2) configured to, responsive to the spoofing attack detection status (e.g., a “failure notification 118”; see figure 1B; also, see column 9, lines 11-29) and the biometric information indicative of the identity of the subject (e.g., facial recognition; see column 7, lines 36-60; column 8, lines 46-59), output an authorization status for the subject (see figure 1B; also, see column 9, lines 11-29),
wherein the liveness measurement unit (56 – figure 2) does not require the image data to contain images depicting a voluntary movement of any portion of the subject’s body to detect the changes (the anti-spoofing module 56 in figure 2 corresponds to the liveness measurement unit and is at least described in column 11, lines 46-58, and column 12, lines 47-65; as discussed in these sections, the anti-spoofing module 56 makes no requirements pertaining to the incoming image data; for example, column 11, lines 46-58 states, in-part, “anti-spoofing module 56 may analyze an authentication image (or video data provided for authentication purpose) captured by a camera of input device(s) 42,” but makes no requirements pertaining to the incoming data; thus, Chaudhury discloses wherein the liveness measurement unit (56 – figure 2) does not 
As for Claims 2 and 13, Chaudhury further discloses, as shown in figures 1A-5, a stimulus unit (56 – figure 2) configured to deliver a stimulus to the subject (e.g., eye movement pattern; see column 7, lines 36-60; also, see column 11, lines 16-29; also, see column 12, lines 23-47), 
wherein the data source (42 – figure 2) configured to generate the image data of the tissue region of the subject (e.g., the face of a user; see column 11, lines 4-15; also, see column 11, line 59-column 12, line 14) is further configured to generate image data of the tissue region of the subject in response to the stimulus (see column 12, lines 47-65), and 
wherein, to process the image data to detect the changes over the at least one of time or spatial volume in the one or more structural features (e.g., change of user’s eyes, which is are structural features of the user’s face, over a period of images, which corresponds to time; see column 12, lines 22-65; also, see column 13, lines 9-25), the liveness measurement unit (56 – figure 2) is further configured to process the image data to detect changes over the at least one of time or spatial volume in the one or more structural features of the tissue region of the subject that occur in response to the stimulus (see column 12, line 22-column 13, line 9).
As for Claims 7 and 18, Chaudhury further discloses, as shown in figures 1A-5, wherein the data source (42 – figure 2) is further configured to generate two-dimensional image data of the tissue region of the subject (e.g., the face of a user; see column 11, lines 4-15; also, see column 11, line 59-column 12, line 14), 
wherein, to process the image data to detect the changes over the at least one of time or spatial volume in the one or more structural features (e.g., change of user’s eyes, which is are e.g., change of user’s eyes, which is are structural features of the user’s face, over a period of images, which corresponds to time; see column 12, lines 22-65; also, see column 13, lines 9-25).
As for Claims 8 and 19, Chaudhury further discloses, as shown in figures 1A-5, an access control unit (56 – figure 2) configured to control access to the environment (e.g., access to the computing device 102) in response to the authorization status output by the authorization unit (see figure 1B; also, see column 9, lines 11-29) by preventing access to the environment when a spoofing attack is detected (see figure 1B; also, see column 9, lines 11-29).
As for Claim 9, Chaudhury further discloses, as shown in figures 1A-5, wherein the access control unit (56 – figure 2) includes a display (see figure 1B), and wherein the access control unit (56 – figure 2) is further configured to control the display (see figure 1B) to present an alert indicative of the spoofing attack detection status (e.g., a “failure notification 118”; see figure 1B; also, see column 9, lines 11-29).
For Claim 11, Chaudhury discloses, as shown in figures 1A-5, a biometric access control system (see figure 2) configured to control access to an environment (e.g., access to the computing device 102) based on an authorization status of a living subject (e.g., detection of liveness; see column 2, line 60-column 3, line 50), the biometric access control system (see figure 2) comprising: 
a data source (42 – figure 2) configured to generate image data of a tissue region of a subject (e.g., the face of a user; see column 11, lines 4-15; also, see column 11, line 59-column 
a liveness measurement unit (56 – figure 2) configured to process the image data to detect changes over at least one of time or spatial volume in one or more structural features of the tissue region of the subject (e.g., change of user’s eyes, which is are structural features of the user’s face, over a period of images, which corresponds to time; see column 12, lines 22-65; also, see column 13, lines 9-25) and generate, based on the detected changes in the one or more structural features, a spoofing attack detection status (e.g., a “failure notification 118”; see figure 1B; also, see column 9, lines 11-29) indicating that the image data is from living biological tissue from a living subject or that a spoofing attack is detected (e.g., detection of liveness; see column 2, line 60-column 3, line 50; also, see column 7, lines 36-60); and 
a biometric identification unit (56 – figure 2) configured to process the detected changes in the one or more structural features of the tissue region of the subject over the at least one of time or spatial volume to generate biometric information for the subject (e.g., the face of a user; see column 11, lines 4-15; also, see column 11, line 59-column 12, line 14) and to output the biometric information for the subject to an external biometric identification unit (e.g., a server; e.g., facial recognition; see column 5, lines 56-60; column 7, lines 36-60; column 8, lines 46-59; column 9, lines 43-54; again, column 11, line 59-column 12, line 14; and column 13, lines 8-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhury et al. (US 8,856,541 B1; herein “Chaudhury”) in view of Raguin (US 10,817,722 B1).
As for Claims 3 and 14, Chaudhury does not further disclose wherein, to process the image data to detect the changes over the at least one of time or spatial volume in the one or more structural features, the liveness measurement unit is further configured to process the image data to detect folding or curtaining of an iris of an eye of the subject.  However, Raguin discloses this feature.
Raguin also discloses a biometric authorization system that relies on both biometric data and a liveness test.  See Abstract.  For the liveness test, Raguin determines liveness of the user’s eyes.  See figure 1 and column 6, lines 25-38.  As part of the liveness test, Raguin analyzes image data from the topology scanner (3) to detect folding or curtaining of an iris of an eye of the subject.  See column 16, line 15-column 17, line 16, and, particularly, column 17, lines 9-12.

Therefore, based the foregoing discussion, before the effective filing date of the claimed invention, the Examiner has concluded that it would have been obvious to one with ordinary skill in the art to include Raguin’s iris analysis in the method disclosed by Chaudhury.
As for Claims 5 and 16, Chaudhury does not further disclose wherein the data source is further configured to generate three-dimensional image data of the tissue region of the subject , wherein, to process the image data to detect the changes over the at least one of time or spatial volume in the one or more structural features, the liveness measurement unit is further configured to process the three-dimensional image data to detect changes over at least one of time or spatial volume in one or more three-dimensional structural features.  However, Raguin discloses this feature.
Raguin also discloses a biometric authorization system that relies on both biometric data and a liveness test.  See Abstract.  For the liveness test, Raguin provides a data source (topology scanner 3 – figure 1) that determines liveness of the user’s eyes.  See figure 1 and column 6, lines 25-38.  As part of the liveness test, Raguin analyzes image data from the topology scanner (3) to detect folding or curtaining of an iris of an eye of the subject.  See column 16, line 15-
Raguin states that the invention is advantageous for overcoming presentation attacks using fake irises.  Further, Raguin teaches a specific advantage of looking at the 3D topology of the iris because ordinary iris analysis can be fooled by an iris covered with a painted lens.  Thus, Raguin’s invention is advantageous in preventing spoofs using painted contact lenses.  See column 2, lines 4-32, and column 17, lines 5-12.  Raguin’s invention would actually enhance Chaudhury’s.  As discussed above, Chaudhury already looks to a user’s eyes.  Using the same circuity and hardware, Chaudhury can incorporate Raguin’s invention to provide an additional layer of security.
Therefore, based the foregoing discussion, before the effective filing date of the claimed invention, the Examiner has concluded that it would have been obvious to one with ordinary skill in the art to include Raguin’s iris analysis in the method disclosed by Chaudhury.

Claims 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhury et al. (US 8,856,541 B1; herein “Chaudhury”) in view of Riddle (US 10,817,722 B1).
As for Claims 4 and 15, Chaudhury is silent about the resolution of the data source or wherein a size of the one or more structural features is within a range of greater than about one micrometer to less than about one millimeter, but Riddle discloses this feature.

According to the, the invention is advantageous because it allows a liveness test to be performed with a user’s mobile phone located at varying distances from the user’s face.  See paragraph [0004] and [0047].  Such a feature would be useful in Chaudhury because Chaudhury performs a liveness test using a mobile device.  See figures 1A and 1B.  Thus, allowing Chaudhury’s liveness test to be performed at variable distances, allows Chaudhury to incorporate other forms biometric security in the Chaudhury’s, which would improve the overall security of Chaudhury’s system.  Chaudhury is open to allowing other forms of biometric security.  For example, Chaudhury suggests iris recognition in column 13, lines 26-39.
Therefore, based the foregoing discussion, before the effective filing date of the claimed invention, the Examiner has concluded that it would have been obvious to one with ordinary skill in the art to include Riddle’s high-resolution imaging in the system disclosed by Chaudhury.

Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Chaudhury et al. (US 8,856,541 B1; herein “Chaudhury”) in view of Raguin (US 10,817,722 B1) in further view of Hogan (US 10,820,840 B2).
As for Claims 6 and 17, as discussed above, Chaudhury provides a liveness test that analyzes the movement pattern of a user’s eyes.  Also, as discussed above, Raguin provides a liveness test that analyzes the detailed 3D topology of the user’s iris.  However, neither Chaudhury nor Raguin further disclose where the liveness test analyzes the detailed 3D topology of the user’s finger.  That is, Chaudhury and Raguin do not disclose detecting changes between multiple sub-surface dermal layers in a topography of sub-surface dermal layers of a finger of the subject.  However, Hogan discloses this feature.
Hogan discloses a biometric authentication techniques that relies on a liveness test, which relies on a 3D topology of tissue.  See Abstract and column 2, line 63-column 3, line 3.  As part of the liveness test, Hogan disclose capturing three-dimensional image data living tissue with an OCT scanner.  See column 7, line 51-column 8, line 8.  Hogan teaches where the living tissue may correspond to user’s face, irises, and fingers.  See columns 11 and 12.  For the liveness test for the user’s finger, Hogan even further teaches detecting changes between multiple sub-surface dermal layers (e.g., epidermis and dermis) in a topography of sub-surface dermal layers of a finger of the subject.  See column 8, lines 34-65.  Also, see column 11, lines 39-64.
According to Hogan, biometric security is improved by performing a detailed analyses of living tissue of a user.  See FIELD OF USE section and column 2, line 63-column 3, line 3.  Hogan teaches the ability to deeply analyze tissue from a user’s face, eyes, and fingers.  Like Raguin’s invention would enhancing Chaudhury’s invention by using the same circuity and hardware to provide an additional layer of security, Hogan would do the same.  Collectively, Chaudhury, Raguin, and Hogan would teach a biometric security system that deeply analyzes a user’s living tissue to determine liveness.  Chaudhury discloses using a movement pattern, where 
Therefore, based the foregoing discussion, before the effective filing date of the claimed invention, the Examiner has concluded that it would have been obvious to one with ordinary skill in the art to include Hogan’s finger analysis in the method taught by Chaudhury in view of Raguin.

Claims 10 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhury et al. (US 8,856,541 B1; herein “Chaudhury”) in view of Wolf et al. (US 2018/0218200 A1; herein “Wolf”).
As for Claim 10, Chaudhury does not further disclose wherein the data source comprises a thermal image sensor configured to generate thermal image data of the tissue region of the subject, and wherein the liveness measurement unit configured to process the image data to detect the changes over the at least one of time or spatial volume in the one or more structural features of the tissue region of the subject and generate, based on the detected changes in the one or more structural features, the spoofing attack detection status, is further configured to process the thermal image data to detect thermal changes over at least one of time or spatial volume in one or more structural features of the tissue region of the subject and generate, based on the detected thermal changes in the one or more structural features, the spoofing attack detection status.  However, Wolf discloses this feature.
Wolf discloses a liveness detection method that relies on image data from a data source and performs liveness detection by detecting the changes over the at least one of time or spatial volume in the one or more structural features of the tissue region of the subject and generate a 
According to Wolf, many liveness detection methods require interaction with user, which is not always possible or practical.  See paragraphs [0004] and [0021].  Thus, Wolf’s invention is advantageous in that it provides a liveness test which requires no interaction with the user.  However, Wolf states as additional advantage.  Because Wolf’s heat camera is passive, Wolf teaches that such passivity enhances other forms of biometric security, such as retina and iris recognition.  See paragraph [0046].  Thus, adding Wolf’s thermal imaging to Chaudhury would benefit Chaudhury in that it would increase security by adding an additional layer, but also not interfere with Chaudhury’s eye movement test.
Therefore, based the foregoing discussion, before the effective filing date of the claimed invention, the Examiner has concluded that it would have been obvious to one with ordinary skill in the art to include Wolf’s thermal imaging-based liveness test in the system disclosed by Chaudhury.
As for Claim 20, Chaudhury does not further disclose wherein generating, based on the detected changes in the one or more structural features, the spoofing attack detection status comprises: comparing, by the liveness measurement unit, the detected changes over the at least 
Wolf discloses a liveness detection method that relies on image data from a data source and performs liveness detection by detecting the changes over the at least one of time or spatial volume in the one or more structural features of the tissue region of the subject and generate a spoofing attack detection status based on the detected changes.  See figure 4 and paragraphs [0038]-[0048].  To perform the liveness detection, Wolf provides a thermal camera (301 – figure 3) to generate thermal image data of the tissue region of the subject (see paragraph [0034]), wherein a liveness measurement unit (303 – figure 3) process the thermal image data to detect thermal changes over at least one of time or spatial volume in one or more structural features of the tissue region of the subject (see paragraphs [0033]-[0036]) and generate, based on the detected thermal changes in the one or more structural features, the spoofing attack detection status (see paragraph [0048]).  Furthermore, Wolf teaches generating the spoofing attack detection status by comparing the detected changes to a profile of physiological changes corresponding with the biometric information indicative of the identity of the subject (see “reference sample” in paragraph [0038]).
According to Wolf, many liveness detection methods require interaction with user, which is not always possible or practical.  See paragraphs [0004] and [0021].  Thus, Wolf’s invention is advantageous in that it provides a liveness test which requires no interaction with the user.  However, Wolf states as additional advantage.  Because Wolf’s heat camera is passive, Wolf 
Therefore, based the foregoing discussion, before the effective filing date of the claimed invention, the Examiner has concluded that it would have been obvious to one with ordinary skill in the art to include Wolf’s thermal imaging-based liveness test with profile in the system disclosed by Chaudhury.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
April 8, 2021